FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  MARCH 17, 2022
                                                                            STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 55

State of North Dakota,                                  Plaintiff and Appellee
      v.
Mason Jordan Schuh,                                 Defendant and Appellant



                                No. 20210257

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bonnie L. Storbakken, Judge.

AFFIRMED.

Per Curiam.

David L. Rappenecker (argued), Assistant State’s Attorney, and Julie A.
Lawyer (on brief), State’s Attorney, Bismarck, ND, for plaintiff and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                                State v. Schuh
                                 No. 20210257

Per Curiam.

[¶1] Mason Jordan Schuh appeals from a criminal judgment entered after a
jury found him guilty of attempted murder. On appeal, Schuh argues the
district court erred in instructing the jury, and abused its discretion in
admitting an audio recording made while Schuh was incarcerated.

[¶2] Schuh argues the district court erred in failing to include the words “even
though that belief is mistaken” in the jury instruction regarding the
reasonableness of Schuh’s claimed self-defense. The district court used the
language requested by Schuh at trial in the jury instruction, which did not
include the phrase on the defendant’s mistaken belief. “It is a cardinal rule of
appellate review that a party may not challenge as error a ruling or other trial
proceeding invited by that party.” State v. Rende, 2018 ND 56, ¶ 9, 907 N.W.2d
361. We conclude Schuh invited any error in the jury instructions.

[¶3] Schuh also contends the district court abused its discretion in admitting
an audio recording of rap lyrics created by Schuh while he was incarcerated
awaiting trial. He argues the prejudicial effect of the rap lyrics substantially
outweighed their probative value under N.D.R.Ev. 403. We conclude the
district court did not abuse its discretion in admitting the audio recording. The
criminal judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(4) and
(7).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1